Citation Nr: 0514461	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  01-01 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a disability of the left knee.

3.  Entitlement to an initial disability rating in excess of 
0 percent from September 16, 1998 and 10 percent from October 
30, 2003 for a disability of the right knee.

4.  Entitlement to a disability rating in excess of 30 
percent for migraine.

5.  Entitlement to an increased (compensable) disability 
rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1996 to 
September 1998.

This matter is on appeal to the Board of Veterans' Appeals 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) San Diego, 
California that granted service connection for a disability 
of both knees and initial evaluations of 10 percent for the 
left knee and 0 percent for the right knee.  The jurisdiction 
of the case was transferred to the VA RO in Cleveland, Ohio 
soon after the initial rating decision was issued.  

The record shows that the veteran brought a timely appeal to 
the Board from a September 2000 rating decision that denied 
entitlement to service connection for a low back disorder and 
a June 2004 rating decision that recently evaluated the 
service-connected disabilities and granted an initial rating 
of 10 percent for the right knee from October 30, 2003.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate the veteran's current low back disability with his 
military service on any basis.  

2.  On a facts found basis the disability of the left knee is 
not manifested by limitation of extension or instability, 
there is limitation of flexion to no less than 100 degrees 
and no objective evidence of additional functional loss due 
to pain or other pathology. 

3.  On a facts found basis the right knee disability is not 
manifested by limitation of extension or instability and 
prior to October 30, 2003 there was no objective confirmation 
to support limitation of flexion of the right knee and since 
October 30, 2003 the limitation of flexion is no greater than 
100 degrees and there is no objective evidence of additional 
functional loss due to pain or other pathology. 

4.  Sinusitis is not manifested by incapacitating episodes. 

5.  Migraine headaches occur weekly and are not currently 
shown to be productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2004). 

3.  The criteria for an initial compensable disability 
evaluation for a right knee disability prior to October 30, 
2003 or a disability evaluation greater than 10 percent from 
October 30, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2004). 

4.  The criteria for a disability evaluation in excess of 30 
percent for migraine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.124a, Diagnostic Code 8100 (2004).

5.  The criteria for an increased (compensable) rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.97, 
Diagnostic Code 6513 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions). The VA regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000 and 
codified mainly at 38 C.F.R. § 3.159.  

The VCAA is applicable here and the Board finds that there 
has been compliance with the notice and duty to assist 
provisions.  First, there is no issue as to the substantial 
completeness of the application.  38 U.S.C.A. § 5102 (West 
2002).  The veteran has clearly identified the disabilities 
in question and the benefits sought.  Further, he referenced 
the basis for the claim for service connection and increased 
evaluations, including the initial evaluation for the 
disability of the knees.  

Here VA has notified the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  Regarding the claim of service connection, the 
veteran has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought beginning with 
the September 2000 rating decision, October 2000 statement of 
the case, the May 2004 supplemental statement of the case, 
and the February 2002 and February 2003 letters from the RO 
explaining the provisions of the VCAA.  They specifically 
provided the veteran with notice of the VCAA and explained 
the respective rights and responsibilities under the VCAA.  
It was further noted in the foregoing documents, 
collectively, that what was lacking was competent evidence 
that he had a back disability related to any incident of his 
military service.  Regarding the claim for increase for 
migraine and sinusitis, the May 2004 RO letter to the veteran 
was comprehensive in its statement of obligations and 
responsibilities as required under the VCAA and the June 2004 
rating decision and the November 2004 statement of the case 
provided him with additional notice regarding the basis for 
the decisions and evidence considered.
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had 
responded to the VCAA notice, and that additional evidence 
has been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  The Board finds that there will be no 
prejudice to the appellant if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision regarding the knees was made in 1998 and the 
decision regarding the back was made in 2000, well before the 
veteran was notified of the VCAA.  Accordingly, the 
procedural development of the veteran's case is not 
consistent with Pelegrini, supra.  However the timing of the 
notice does not alone establish any prejudice to the 
appellant as recently decided in Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).   Here the veteran 
was given ample oppirtunity to provide additional evdience 
and effectively partcipale in the development of the claims.  
The record shows he did identify evidence and the RO obtained 
it.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant precisely covering all content requirements is 
harmless error.  The several notices in essence invited 
the veteran to submit any evidence he had regarding the 
matters discussed in the respective correspondence.  
Furthermore, the November 2004 statement of the case 
advised the appellant again of the character of the 
evidence lacking in his claims for increase.  

As for the duty to assist, the RO obtained his service 
medical records and the clinical records he identified in 
response to various duty to assist invitations from the RO.  
The VA also obtained several examinations of the knees during 
the appeal period and had an evaluation of his headaches and 
sinuses in connection with the recently filed claim for 
increase.  Furthermore the VA obtained a medical nexus 
opinion in connection with the claim of service connection 
for a low back disability.  However, the representative 
challenges the March 2004 examination regarding the knees and 
seeks a remand.  The Board does not concur with this request 
since the claim regarding the knees arises from an initial 
evaluation and the information is not limited to the current 
extent of the disability and such information does have the 
same import as in a claim for increase.  In essence the Board 
is rating the claim on a facts found basis.  Moreover, the 
examiner indicated there was no objective support for the 
veteran's subjective complaints that generally corresponded 
to the elements listed under sections 4.40 and 4.45.  Thus 
absent objective indicators of disability there is simply no 
reason to require another evaluation in the initial rating 
context and it is reasonable to conclude the examiner did not 
find it necessary to opine on fatigability, incoordination or 
lack of endurance having found the veteran had no objective 
basis for his subjective complaints based upon the 
examination findings.  

Regarding the initial rating for the disability of the knees, 
the appeal arose from an initial rating determination in 
1998.  In such circumstances the VA General Counsel has 
concluded that under 38 U.S.C.A. § 5103(a) VA, upon receipt 
of a complete or substantially complete application, must 
notify the claimant of the information and evidence necessary 
to substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

In any event, the June 2004 rating decision and the statement 
of the case in November 2004 adequately apprised the 
appellant of the applicable law and regulations.  VA has 
completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion.  
Therefore there is no further assistance required on VA's 
part to insure an informed decision.  

In summary, the Board finds that VA has done everything 
reasonably possible to notify and assist the claimant on all 
issues.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See, Mayfield, supra and Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).  Having determined that 
the duty to notify and the duty to assist have been 
satisfied, the Board turns to an evaluation of the veteran's 
claims on the merits. 

Factual Background

Regarding a low back disorder the service records show in 
September 1997 a complaint of low back pain after hitting 
balls in a batting cage and that the assessment was low back 
strain.  A medical board in June 1998 and medical examination 
in July 1998 were unremarkable regarding the low back, the 
latter showing no history of recurrent back pain and a normal 
spine on clinical evaluation.  

In his substantive appeal in February 2001 the veteran stated 
he initially treated himself and went to the VA beginning in 
July 2000.  Contemporaneous VA clinical records mention low 
back pain and disc herniation in the lumbar spine.  An 
examiner in August 2002 noted the veteran's history of back 
pain for several years that he said started in the military 
when playing sports and carrying heavy bags but he denied any 
specific injury.  The impression was pars defect with low 
back pain.  The impression from radiology studies was of an 
unremarkable lumbar spine.  

The VA examiner in March 2004 reviewed the claims file and 
noted the episode of back pain treated in service and that 
there was no documented further injury.  The impression after 
examination and review of radiology reports was spondylolysis 
of L5 without spondylolisthesis, spina bifida occulta 
involving the posterior elements of L5 and history of low 
back strain.  The examiner opined that the veteran's low back 
strain in service was less likely than not to be the cause of 
his current back discomfort.  


The initial rating of the knees was based on the service 
medical records that showed the left knee being the focus of 
attention with no right knee complaint reported on the June 
1998 medical board evaluation.  On that examination the left 
knee was stable and had a range of motion of 0-125 degrees 
with joint line tenderness and no effusion.  The July 1998 
medical examination had a reference to left knee pain. 
The RO in September 1998 assigned the initial 0 percent 
evaluation under Diagnostic Code 5014 for right knee 
patellofemoral pain syndrome and the 10 percent evaluation 
under Diagnostic Code 5257 for the left knee rated as 
chondromalacia and lateral meniscus tear, status post 
surgical repair.

The VA examiner in January 1999 noted complaints referable to 
the left knee, that no brace was worn but that the veteran 
could not bend it, and periodic pain behind the right 
kneecap.  The examiner reported there was no time lost from 
work on account of the knees.  The examination showed no 
instability either knee or X-ray evidence of a significant 
bone or joint abnormality.  Right knee motion was 0-120 
degrees with no pain on movement, no swelling, no deformity 
and only slight tenderness on movement of the patella.  Left 
knee motion was 0-100 degrees with swelling, tenderness 
elicited in the medial aspect and with patella movement, and 
pain on movement.  The diagnoses were left knee postoperative 
residuals with chondromalacia of the patella, and 
patellofemoral syndrome of the right knee.  

A VA outpatient report in September 1999 noted full range of 
motion of both knees, stable knees, positive patellofemoral 
tenderness no effusion.  The impression was chronic bilateral 
patellofemoral syndrome.  

The VA examiner in October 2001 noted complaints of pain, 
locking and swelling of both knees that were not relieved by 
medication or physical therapy, difficulty walking on uneven 
surfaces, and diminished capacity for walking greater than 50 
yards.  The examiner reported no swelling, deformity, 
tenderness or discoloration of the knees and questioned the 
veteran's cooperative effort with flexion to 60 degrees on 
the right and 55 degrees on the left and extension to 0 
degrees bilaterally, negative test signs and nonballotable 
patellae.  The radiology showed a normal right knee and no 
evidence of internal derangement of the postoperative left 
knee.  The impression was chronic bilateral knee pain without 
radiographically demonstrable abnormality that the examiner 
opined was secondary to patellofemoral syndrome.  VA records 
dated in January 2003 related to an application for clothing 
allowance noted the veteran had a left knee brace and that 
continued use was recommended.  

The VA examiner in March 2004 reported the veteran considered 
the right knee now worse than the left knee and that he used 
a cane when out of the house.  He had a normal gait, and 
there was tenderness to palpation about both patellas.  The 
right knee range of motion was 100-0, the left knee range of 
motion was 120-0 and there was no ligamentous laxity.  X-rays 
of both knees were negative and a MRI was reported as showing 
a normal right knee with no evidence of chondromalacia, and 
the left knee having no evidence of internal derangement. 

The examiner's impression was left knee, status meniscus tear 
post arthroscopy, and right knee patellofemoral pain syndrome 
without derangement.  The examiner opined that the veteran's 
knee pain appeared to be worsening to the point that he had 
to use a cane but that there were no objective findings on X-
ray or examination to document this subjective 
symptomatology. 

Regarding migraine the veteran wrote in December 2000 that he 
had attacks sufficient to keep him out of work about twice a 
month.  The contemporaneous VA outpatient records showed 
numerous visits regarding headaches with various medications 
being tried.  The VA examiner in September 2001 noted a 
history of daily migraine cephalgia with characteristic 
signs.  The examiner noted no improvement on Elavil and that 
the veteran related he could not do anything and constantly 
missed work because of headaches.  The examination including 
imaging was essentially unremarkable and the impression was 
migraine cephalgia.  The RO rating decision in December 2001 
increased the evaluation to 30 percent beginning in May 2001 
and he did not appeal the decision.  The RO received a claim 
for increase in October 2003. 

VA outpatient records show in January 2003 essentially the 
same headache history.  A neurology clinic report in January 
2004 noted poorly controlled headaches to this point, that 
the current frequency was weekly and that he was disabled 
during the headache period.  According to the report he 
believed he was headache free about three to four days a week 
and stated he was never given narcotic agents for his 
headaches.  The impression was migraine with aura probably 
mixed with milder tension type headaches and a total headache 
load averaging four to five episodes per week.  

The VA examiner in March 2004 reported headaches occurred 
several times a week and lasted one or two days with aura and 
nausea preceding onset.  The veteran took injected 
medication.  The impression was migraine that appeared to be 
increasing in severity and unresponsive to injected 
medication.  

Records note in August 2000 that he was a VA employee as of 
December 1999 and contact reports in January and November 
2003and May 2004 identify him as a current VA employee.  He 
submitted a record showing 88.5 hours of sick leave and 10.75 
hours of annual taken from January 2000 to January 2001 that 
he stated was usually due to migraine.

Regarding sinusitis, the outpatient reports are essentially 
unremarkable regarding sinusitis but on occasion mention 
allergic rhinitis by history.  The veteran told a VA examiner 
in March 2004 his sinus disorder bothered him at this time of 
the year and in the fall and that he had no problem in the 
summer or winter.  The nose showed no deformity or discharge, 
there was no tenderness of the frontal or maxillary sinuses, 
paranasal X-rays were negative and the nasal septum was in 
the midline.  The impression included allergic rhinitis.  
According to the report no medication was being taken for 
sinusitis other than decongestants.


Criteria
Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Increased/Initial Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  The Board has a 
duty to acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (2004), as distinguished 
from the assignment of an initial rating following the 
original grant of service connection; consequently, the rule 
from Francisco is applicable.  See also Fenderson v. West, 
12 Vet. App 119 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  

A 50 percent evaluation may be assigned for ankylosis of a 
knee between 20 degrees and 45 degrees.  

A 40 percent evaluation may be assigned for ankylosis of a 
knee in flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

A 50 percent evaluation may be assigned for migraine with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation may be assigned for migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 10 percent evaluation may be assigned 
for migraine with characteristic prostrating attacks 
averaging one in 2 months over last several months.  A 
noncompensable evaluation may be assigned for migraine with 
less frequent attacks.  38 C.F.R. § 4.124a; Diagnostic Code 
8100.

A noncompensable evaluation may be assigned for chronic 
maxillary sinusitis when detected by X-ray only.  A 10 
percent evaluation may be assigned for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 30 percent evaluation may be assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent evaluation may be assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97; Diagnostic Code 6513.

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2004).  The use of descriptive terminology such 
as "mild" by medical examiners, although relevant, is not 
dispositive of an issue.  All evidence must be evaluated.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis
Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as a variously diagnosed low 
back disorder.  However, he does not satisfy the other two 
requirements for prevailing on a claim for service 
connection.  

In this regard, there is no evidence of incurrence or 
aggravation of a chronic acquired low back disorder in 
service.  The service medical records do document one episode 
of low back strain but no residual disability was shown when 
the veteran was examined for separation from service and the 
separation examination showed no history of recurrent back 
pain.

The Board certainly takes cognizance of the veteran's claim 
of persistent low back symptomatology since the documented 
inservice injury.  The veteran is in effect alleging a degree 
of continuity of symptomatology following service.  See 
Voerth, McManaway, Savage, supra.  However, no medical 
professional has linked the veteran's currently diagnosed low 
back symptomatology to any incident of service.  The third 
requirement that there be competent medical opinion linking 
the disability at issue has clearly not been met.  

The veteran is a layperson who has expressed an opinion 
relating his low back disorder to service.  He is not 
competent to address causation or etiology thereof.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and here there is a 
medical opinion against service connection that was based 
upon a review of the entire record and a current examination.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As the 
Board noted earlier, the service medical records, while 
documenting injury, do not show incurrence of a chronic 
acquired low back disorder.  There are various post-service 
diagnosed changes in the low back that have not been related 
to military service on any basis.  Simply put, in view of the 
evidentiary record and with application of all pertinent 
governing criteria, the Board finds there exists no basis 
upon which to predicate a grant of entitlement to service 
connection for a chronic acquired low back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired low 
back disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Increased/Initial Ratings

Regarding the knees, the Board observes initially that here 
is no basis for assignment of separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension), both 
currently codified under 38 C.F.R. § 4.71a, for disability of 
either knee joint since full extension is consistently shown 
in the record.  See VAOPGCPREC 9-04.  Furthermore, in the 
present case, neither subluxation or lateral instability is 
shown in the record and this precludes consideration of an 
additional separate rating under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97 (providing that a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.)  Here, arthritis is not 
shown but the disability of the knees under Diagnostic Code 
5014 is rated by analogy to degenerative arthritis so 
arguably the precedent opinion could apply.  None of the 
other alternative schemes potentially applicable fit the 
present disability of either knee so the basic framework of 
limitation of motion based evaluation seems appropriate.  
Under that analysis the current 10 percent evaluation is 
predicated on demonstrable, though noncompensable, limitation 
of flexion of a major joint.

The veteran was initially rated as noncompensable for his 
right knee disability characterized as patellofemoral pain 
syndrome.  The noncompensable evaluation contemplates no 
ascertainable disablement associated with the right knee.  
The Board finds that the evidentiary record accumulated in 
connection with the current appeal provides no basis for 
assignment of a compensable evaluation prior to October 30, 
2003.

The VA examinations of record prior to that date contained 
equivocal objective findings of the right knee.  On the 
initial VA examination the veteran did have slight limitation 
of flexion of the right knee but no discomfort that equated 
with objective confirmation of painful motion to support the 
limited motion found.  Radiographic studies have demonstrated 
no arthritis other than degenerative changes.  The report in 
late 1999 showed normal range of motion.  In fact, the VA 
examiners in 2001 and 2004 seemed skeptical of the veteran's 
presentation since they found no objective evidence to 
support his subjective complaints.  For example the 
examiner's clear questioning of the veteran's effort on the 
2001 examination renders that evaluation findings 
unacceptable for rating in the Board's opinion.  

More recently he had a normal gait and more demonstrable 
limitation of motion than confirmed previously in the right 
knee.  The left knee seemed unchanged.  He does not provide 
evidence of either knee adversely affecting him in his 
employment and no surgical procedures have been suggested or 
claimed for the right knee.  None of the pertinent extensive 
diagnostic criteria reported in detail earlier are shown to 
provide a basis for an increased evaluation.  No additional 
functional loss due to pain of the right knee or the left 
knee has been shown objectively on examination. 

In considering a rating based on pain, the Board must also 
take into account the decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), wherein the CAVC held that when there 
is an allegation of functional loss due to pain, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be taken into 
account.  The CAVC noted that under § 4.40, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  

In Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that under Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful 
motion of a major joint or minor joint group due to 
degenerative arthritis is deemed to be limited motion even 
though a range of motion may be possible beyond the point 
where pain sets in.  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  The provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 are applicable only where the 
assignment of a rating is contingent on limitation of motion 
alone.  

However, with respect to functional loss due to pain or other 
pathology with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, the evidentiary record does not present a 
basis upon which to grant entitlement to increased 
evaluations.  In this regard, the Board notes that the most 
recent examination obtained in support of the veteran's 
claims contains a detailed account of the collateral 
symptomatology experienced by the veteran.  However, the VA 
orthopedic examiner reported the subjective complaints were 
not supported by the objective findings.  The examiner 
undoubtedly did not comment on weakened movement, excess 
fatigability for example since the veteran's complaints of 
functional impairment were not supported by objective 
evidence.  Furthermore the veteran did not tell the VA 
examiner in 2004 that he needed a knee brace, which adds 
additional support for a reasonably based skepticism as to 
the severity of the disability of the left knee.  Therefore, 
the Board concludes on the basis of facts found that the 
record does not support the assignment of an increased 
initial evaluation for either knee on the basis of functional 
loss due to pain.  See Deluca, supra.  

As for migraine, the record is clear in showing that the 
appellant is rarely headache free for any extended period of 
time and that examiners have found the veteran's descriptions 
of his headaches convincing.  However they may have adversely 
impacted his ability to work, the Board is unable to conclude 
they have been productive of severe economic inadaptability.  
The veteran has provided some information regarding his leave 
status and it does show he uses sick leave but not any 
excessive amount of it.  He also stated the leave he took was 
not solely on account of migraine.  Furthermore he has not 
provided any evidence of severe economic inadaptability as VA 
apparently continues to employ him on a full time basis and 
he has not indicated his job is in jeopardy on account of his 
headaches or that he has required an excessive amount of time 
off from work or that he cannot continue to function in 
acceptable manner in his current job.  In addition, although 
his headaches have been ongoing there is not an unrelenting 
frequency or prolonged attacks, albeit they occur weekly, 
thereby warranting the continuation of the 30 percent 
evaluation.

Finally, for the veteran's sinusitis to warrant a 10 percent 
evaluation there must be evidence more nearly approximating 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The record clearly does not 
show that as there is little objective evidence regarding 
manifestations of sinusitis.  He states that he uses 
decongestants when his sinusitis is seasonally active and 
apparently has not had any recent antibiotic treatment.  
Moreover the recent examination obtained during a seasonal 
period of activity did not reveal any appreciable symptoms.  
Overall the record simply does not reflect incapacitating 
episodes as defined in the regulations or characteristic 
nonincapacitating episodes for the Board to find the 
disability more nearly approximates the criteria door a 
compensable evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increase.  See Gilbert, supra.
Extraschedular Evaluation

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation and obviously considered them; however, it did not 
grant entitlement to an increased evaluation for any of the 
service-connected disabilities on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture as to the 
veteran's headaches, knees or sinus disability is so unusual 
or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
standards or rating criteria.  He appears to be working full 
time and there is nothing in the record to indicate he has 
been afforded special consideration in the workplace or that 
he uses leave beyond that which he earns. 

Thus the Board finds there is no evidentiary basis upon which 
to predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a disability of the left knee is denied.

Entitlement to an initial disability rating in excess of 0 
percent from September 16, 1998 and 10 percent from October 
30, 2003 for a disability of the right knee is denied.

Entitlement to a disability rating in excess of 30 percent 
for migraine is denied.

Entitlement to an increased (compensable) disability rating 
for sinusitis is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


